Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 11/12/2021 has been entered. Claims 1-2, 5-10, 12-22, 24-27, and 29 remain pending in the application. 

Allowable Subject Matter
Claims  1-2, 5-10, 12-22, 24-27, and 29 are allowed over prior art. 
The following is an examiner’s statement of reasons for allowance:  
Claim 1 is allowed because prior art fails to anticipate and/or render obvious, either solely or in combination a handheld instrument for endoscope surgery as recited in this claim. 
In particular, prior art fails to anticipate and/or render obvious, either solely or in combination, a handheld instrument for endoscope surgery, comprising: a protective member; a shaft enclosed by the protective member; a jaw at a first end of the shaft, wherein the jaw includes a jaw main body, a movable jaw and a probe configured to hold a biological tissue; a handle at a second end of the shaft, wherein the handle is configured to operate the jaw; a phased array ultrasonic sensor on the jaw; a thermal contraction tube mounted on the jaw main body; a supporting member inside the thermal contraction tube, wherein the thermal contraction tube houses the supporting member and the phased array ultrasonic sensor; a signal wiring between the protective member and an outer peripheral surface of the shaft, wherein the signal wiring is configured to connect the phased array ultrasonic sensor and the handle; a sealing member configured to seal a first portion of the signal wiring led out from the jaw, wherein the sealing 
Claims 2, 5-10, 12-22, 24-27, and 29 are allowed at least by virtue of their dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/AB/Examiner, Art Unit 3793             



/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793